DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 8, 9, 11, 14 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 2, it is unclear whether “a first cylindrical portion” and “a second cylindrical portion” are elements of the “one or more cylindrical portions” of claim 1.  Clarification is required so that the scope of the claim is clear.  For purposes of the present examination, “a first cylindrical portion of the one or more cylindrical portions” and “a second cylindrical portion of the one or more cylindrical portions” is presumed to have been intended.



	In claim 14, “each primary coil segment of the gradient coil assembly” lacks antecedent basis, rendering the scope of the claim unclear.  Clarification is required.  For purposes of the present examination, the examiner presumes that claim 12 from which claim 14 depends was intended to depend from claim 4, as claim 4 would provide proper antecedent basis support for “each primary coil segment of the gradient coil assembly” of claim 14.

	In claim 23 the following terms lack antecedent basis: “the coil segments of the primary coil structure”, “the shield layer structure”, “the first primary coil segment”, “the second primary coil segment”, “the third primary coil segment”, “coil segments of the shield layer structure”, “the primary coil layer”, “the first shield coil segment”, “the second shield coil segment”, “the third shield coil segment”.  The examiner presumes that claim 23 was intended to depend from claim 8 instead of claim 1.  Clarification is required so that the scope of the claim is clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 29, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0242084 to Wei et al. (Wei).

	Regarding claim 1, Wei discloses a gradient coil system suitable for use in an MRI system, the gradient coil system comprising:
a gradient body having a bore extending therethrough (Wei, e.g., Fig. 2 and paragraphs 54-62, gradient body collectively defined by surfaces corresponding to diameter of the inside vacuum chamber 217, two end diameters of the inside vacuum chamber 218 and diameter of the inside vacuum chamber 219, with the diameter of the inside vacuum chamber 217 defining a first bore 214, with the two end diameters of the inside vacuum chamber 218 defining a second bore and with the diameter of the inside vacuum chamber 219 defining a third bore 216, with the bores 214, 215, 216 collectively defining a bore through the gradient body), at least one frustoconical portion arranged about the bore (Wei, Fig. 2, frustoconical portion arranged about the bore in form of surface of gradient body defined by two end diameters of the inside vacuum chamber 218) and one or more cylindrical portions arranged about the bore (Wei, Fig. 2, cylindrical portion arranged about the bore in form of surface of gradient body defined by diameter of the inside vacuum chamber 217 and/or cylindrical portion arranged about the bore in form of surface of gradient body defined by diameter of the inside vacuum chamber 219) wherein each of the cylindrical portions adjoins one or more of the at least one frustoconical portions (Wei, Fig. 2, frustoconical portion of Wei discussed above adjoins each of the cylindrical portions of Wei discussed above), wherein a diameter of a first end of the bore is greater than a diameter of a second end of the bore, wherein the diameter of the first end of the bore is at least 300 mm (Wei, e.g., Fig. 2, diameter of first end of bore corresponding bore 214 is greater than a diameter of a second end of the bore corresponding to bore 216; also see paragraph 62, sufficiently large dsv size of at least 30 cm(d)×30 cm(z)), and
a gradient coil assembly arranged about the bore, the gradient coil assembly having at least one frustoconical section substantially conforming to the at least one frustoconical portion of the body and at least one cylindrical section (Wei, e.g., Fig. 2 and paragraphs 54-62, first-step cylindrically-shaped gradient coil 221a disposed in the first bore 214 and second-step conical or frusto-conical shaped gradient coil 221b disposed in the second bore 215), wherein each cylindrical section adjoins one or more of the frustoconical sections (Wei, e.g., Fig. 2, first-step cylindrically-shaped gradient coil 221a disposed in the first bore 214 adjoins second-step conical or frusto-conical shaped gradient coil 221b disposed in the second bore 215), the gradient coil assembly generating high efficiency gradient fields in a Diameter of Spherical Volume (DSV) for medical imaging (Wei, e.g., paragraph 62).

	Wei discloses in paragraph 62 that the diameter of the first end of the bore is at least 300 mm.  Wei further discloses in connection with Example 1 a cold bore largest inner radius and smallest inner radius of approximately 0.46 and 0.13 meters, respectively (paragraph 72), which corresponds to a first end diameter of 460 mm.  Wei does not explicitly state in connection with Fig. 2 that the diameter of the first end of the bore is greater than 500 mm.  It nonetheless would have been an obvious matter of design choice to modify Wei’s arrangement of Fig. 2 such that the diameter of the first end of the bore is greater than 500 mm, as Wei’s arrangement of Fig. 2 is intended to accommodate a human body in the same manner as shown in Fig. 1 and in view of the fact that human body width can exceed 500 mm.

	Regarding claim 2, Wei discloses wherein a first cylindrical portion having a diameter adjoins a second cylindrical portion having a diameter, wherein the diameter of the first cylindrical portion is greater than the diameter of the second cylindrical portion (see Wei as applied to claim 1, first cylindrical portion arranged about the bore in form of surface of gradient body defined by diameter of the inside vacuum chamber 217 adjoins second cylindrical portion arranged about the bore in form of surface of gradient body defined by diameter of the inside vacuum chamber 219; note that diameter of the inside vacuum chamber 217 is greater than diameter of the inside vacuum chamber 219).

	Regarding claim 3, Wei discloses wherein the gradient body comprises a plurality of frustoconical portions and/or a plurality of cylindrical portions defining a stepped-diameter bore (see Wei as applied to claim 1, Fig. 2, first cylindrical portion arranged about the bore in form of surface of gradient body defined by diameter of the inside vacuum chamber 217 and second cylindrical portion arranged about the bore in form of surface of gradient body defined by diameter of the inside vacuum chamber 219 collectively define a stepped-diameter bore).

	Regarding claim 29, Wei as applied to claim 1 is not relied upon as explicitly disclosing wherein the gradient coil system further comprises one or more Radio Frequency (RF) coils are located between the gradient coil assembly and the bore, wherein the RF coils are frustoconical and/or cylindrical conforming to a shape of the bore and the RF coils are located on an inner surface of the body surrounding the bore.  Wei nonetheless discloses a system that includes one or more Radio Frequency (RF) coils located between a gradient coil assembly and a bore, with the RF coils are frustoconical and/or cylindrical conforming to a shape of the bore and the RF coils are located on an inner surface of the body surrounding the bore (Wei, e.g., paragraph 5, US 5,416,415 to Dorri et al. (Dorri) incorporated by reference; see Dorri, e.g., Fig. 1 and col. 3, lines 29-49, preferably, the magnet 10 additionally includes a radio-frequency coil 36 disposed generally in the second bore 22 radially inward of the gradient coil 32; note in Dorri that second bore 22 is cylindrical and that the RF coil 36 conforms to a shape of the bore 22).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Wei such that the gradient coil system further comprises one or more Radio Frequency (RF) coils are located between the gradient coil assembly and the bore, wherein the RF coils are frustoconical and/or cylindrical conforming to a shape of the bore and the RF coils are located on an inner surface of the body surrounding the bore.  In this way, in the manner disclosed Dorri as incorporated by Wei, MRI signals necessary for MRI imaging of the subject can be generated.

	Regarding claim 37, Wei discloses wherein the DSV has dimensions of 300 mm(x-) x 300 mm(y-) x 300 mm(z-) (Wei, e.g., paragraph 62, sufficiently large dsv size of at least 30 cm(d)×30 cm(z)).

wherein the gradient body is located within a chamber of a magnet (see Wei as applied to claim 1, gradient body collectively defined by surfaces corresponding to diameter of the inside vacuum chamber 217, two end diameters of the inside vacuum chamber 218 and diameter of the inside vacuum chamber 219 is located within a chamber of a magnet including superconductive primary coils 205a and 205b, superconductive coils 206a and 206b and superconductive coil 207).

Claims 4, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of US 4,733,189 to Punchard et al. (Punchard).

	Regarding claim 4, Wei discloses wherein the gradient coil assembly comprises: a primary coil structure having at least one substantially frustoconical section (see Wei as applied to claim 1, Wei, e.g., Fig. 2 and paragraphs 54-62, first-step cylindrically-shaped gradient coil 221a disposed in the first bore 214 and second-step conical or frusto-conical shaped gradient coil 221b disposed in the second bore 215).  Wei is not relied upon as explicitly disclosing wherein the primary coil structure comprises first, second and third primary coil segments generating three orthogonal linear primary gradient fields in the DSV region, wherein the first primary coil segment generates a gradient field along a z-axis, the second primary coil segment generates a gradient field along an x-axis and the third primary coil segment generates a gradient field along a y-axis, wherein the first primary coil segment comprises an axial coil generating a first primary gradient field along a longitudinal axis that corresponds to the z-axis, and wherein the second and third primary coil segments each comprise a transverse coil rotated through 90 degrees in respect to each other thereby generating a second and third primary gradient field orthogonal to each other and the first primary gradient field; and a shield layer structure having at least one substantially frustoconical section corresponding to the at least one frustoconical section of the primary coil structure.  In related art, Punchard discloses a primary coil structure including first, second and third primary coil segments generating three orthogonal linear primary gradient fields in an examination region, with the first primary coil segment generating a gradient field along a z-axis, the second primary coil segment generating a gradient field along an x-axis and the third primary coil segment generating a gradient field along a y-axis, with the first primary coil segment including an axial coil generating a first primary gradient field along a longitudinal axis that corresponds to the z-axis, and with the second and third primary coil segments each including a transverse coil rotated through 90 degrees in respect to each other to generate a second and third primary gradient field orthogonal to each other and the first primary gradient field, taken in combination with a shield layer structure having at least one section corresponding to the primary coil structure (Punchard, e.g., Fig. 3 and col. 5, line 11 to col. 6, line 5, first primary coil segment in the form of Z-gradient element 36, with the second primary coil segment in the form of X-gradient element 32 and with the third primary coil segment in the form of Y-gradient element 34 and with shield layer structure in the form of an X-shield element 42, a Y-shield element 44, and a Z-shield element 46 disposed to counteract the eddy currents induced by the gradient-producing elements 32, 34 and 36).  It would have 

	Regarding claim 8, Wei in view of Punchard as applied to claim 4 discloses wherein the shield layer structure comprises a first, second and third shield coil segment, and wherein each of the coil segments of the shield layer structure are arranged to generate an orthogonal gradient field opposite to the gradient field generated by a corresponding segment of the primary coil structure, thereby actively shielding the primary gradient fields and reducing eddy currents in a magnet and in the DSV, wherein the first shield coil segment generates a gradient field along the x-axis, the second primary coil segment generates a gradient field along the y-axis and the third primary coil segment generates a gradient field along the z-axis (see Wei in view of Punchard as applied to claim 4, e.g., Punchard, Fig. 3 and col. 5, line 11 to col. 6, line 5, shield layer structure in the form of an X-shield element 42, a Y-shield element 44, and a Z-shield element 46 disposed to counteract the eddy currents induced by the gradient-producing elements 32, 34 and 36).

	Regarding claim 9, Wei in view of Punchard as applied to claim 8 discloses wherein the shield layer structure is provided around the primary coil structure and extends substantially along an axial length of the bore, and wherein a diameter of each of the shield coil segments is greater than a diameter of any one of the primary coil segments (see Wei in view of Punchard as applied to claim 4, e.g., Punchard, Fig. 3 and col. 5, line 11 to col. 6, line 5).

	Regarding claim 11, Wei in view of Punchard as applied to claim 9 discloses wherein the polarity of the coils of the primary coil structure is opposite to the polarity of the respective coils of the shield layer structure (see Wei in view of Punchard as applied to claim 4, e.g., Punchard, Fig. 3 and col. 5, line 11 to col. 6, line 5).  

Claims 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of US 2010/0237867 to Slade (Slade).

	Regarding claims 12-14 and 18, Wei is not relied upon as explicitly disclosing wherein the system further comprises one or more shim pockets and a shim portion located in each shim pocket, whereby in use the shim portions passively shim the DSV to achieve a predetermined field (Bo) homogeneity level (claim 12), wherein the shim portion comprises ferrous or ferromagnetic material (claim 13), wherein each primary coil segment of the gradient coil assembly has an associated shim pocket and shim portion having a shape conforming to a shape of the primary coil segment (claim 14) and wherein the system further comprises one or more active magnetic shimming devices (claim 18).  Slade discloses one or more shim pockets and a shim portion located in each shim pocket, whereby in use the shim portions passively shim the imaging volume to achieve a predetermined field (Bo) homogeneity level (Slade, paragraphs 2-3), the shim portion including ferrous or ferromagnetic material (Slade, paragraphs 2-3), each primary coil segment of a gradient coil assembly having an associated shim pocket and shim portion having a shape conforming to a shape of the primary coil segment (Slade, paragraphs 2-3; also see, e.g., Figs. 2A-2B and paragraphs 29-30) and one or more active magnetic shimming devices (Slade, e.g., paragraph 72).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Wei such that the system further comprises one or more shim pockets and a shim portion located in each shim pocket, whereby in use the shim portions passively shim the DSV to achieve a predetermined field (Bo) homogeneity level, such that the shim portion comprises ferrous or ferromagnetic .

Allowable Subject Matter
Claims 19 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 22 and 25 would be allowable by virtue of their dependence from claim 19, and claim 27 would be allowable by virtue of its dependence from claim 26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 5,497,089 relates to insertable gradient coils for high speed imaging techniques.
	US 2007/0216411 relates to a gradient coil system and a method for the production of the gradient coil system.
	US 7,605,587 relates to a technique for improving opened structure of the MRI apparatus.

	US 2019/0187229 relates to a gradient coil assembly with a primary gradient coil to generate a gradient magnetic field in the magnetic resonance examination system's examination zone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANIEL R MILLER/Primary Examiner, Art Unit 2863